MEMORANDUM**
Noe Santana-Valle, a native and citizen *822of Mexico, petitions for review of the Board of Immigration Appeals’ dismissal of his appeal of an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Based on the clear and unambiguous language of § 1229b(d)(2), substantial evidence supports the agency’s determination that Santana-Valle failed to established the requisite ten years of continuous physical presence because he left the United States for more than ninety days in 1994 and 1995. See 8 U.S.C. § 1229b(d)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.